The vendor and purchaser having entered into a valid and binding contract, and the vendor having agreed to pay the broker's commission, the question of prior agency became immaterial. Such is the effect of the ruling of this court on a reconsideration of this cause. Culver v. A. A. Gambill Realty Co., ante, p. 84, 107 So. 914.
It may properly be here added also that the effect of the former opinion is that, under the undisputed proof as appears in the opinion of the Court of Appeals (107 So. 909), the plaintiff is entitled to the affirmative charge.
The statement in the last opinion of the Court of Appeals to the effect that the question of agency is one to be submitted for the jury's determination is, it seems, a misinterpretation of the opinion heretofore rendered by this court. What is herein stated suffices for another trial of the cause.
The writ will be denied.
All the Justices concur. *Page 376